Court of Appeals, State of Michigan

                                                  ORDER
                                                                                  Amy Ronayne Krause
Cheboygan Sportsman Club v Cheboygan County Prosecuting                             Presiding Judge
Attorney
                                                                                  E. Thomas Fitzgerald
Docket No.     313902
                                                                                  William C. Whitbeck
LC No.         12-008331-CZ                                                        Judges



              The Court orders that the October 2, 2014 opinion is hereby AMENDED. The opinion is
amended as follows to correct clerical errors:

                 On page 2, the fourth paragraph, the first sentence should read " Plaintiff then commenced
the instant litigation, seeking to preclude defendant ... ".

               On page 6, the first paragraph, the first sentence should read "It has always been the law
that statutes must be construed ... ".

             On page 6, the first paragraph, the fourth sentence should read "Madugula v Taub, 496
Mich 685, 696; _ NW2d _ (20 14)".

              On page 7, the third paragraph, the second sentence should read " ... Cheboygan County
Prosecuting Attorney regarding plaintiff s Club . .. "

             On page 4, the last full paragraph, the first sentence should read " However, then
Michigan Attorney General, Frank J. Kelley . .. "

              On page 7, the first paragraph, the fourth sentence should read " .. . as was Attorney
General Frank J. Kelley . .. "

               On page 7, the second paragraph, the first sentence should read ". . . Attorney General
Frank J. Kelley . .. "

               In all other respects, the October 2, 2014 opinioJrell}'j\ins uncfa\Yjlged.




                          A true copy entered and certified by Jerome W. Zimmer Jr. , Chief Clerk, on




                                 OCT 0 9 2014
                                          Date